Exhibit 23.1 Drake & Klein CPAs A PCAOB Registered Accounting Firm Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1/Amendment 1 is a part, of the audit report dated March 29, 2011 relative to the financial statements of MagneGas Corporation as of December 31, 2010 and 2009 and for each of the years then ended. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. On January 1 2012, the audit firm of Randall N. Drake CPA, PA changed its name to Drake & Klein CPAs. The change was reported to the PCAOB as a change of name.This is not a change of auditors for the Company. /s/ Drake & Klein CPAs Drake & Klein CPAs f/k/a Randall N Drake CPA PA Clearwater, Florida February 8, 2012
